DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widomski et al. (2013/0018414) in view of Gemborys (2016/0175494).
Widomski discloses the following claimed limitations: 
Claim 1: A device, comprising: an expandable member (700) (Fig. 16-18, 28, and 33a-e); and a material layer (628, 630, 656, 1116a-b, 1172) (Fig. 16-18, 28, and 33a-e) coupled to the expandable member (Fig. 18, 28, and 33a-e, [0156-157], [0160], [0162], and [0174]); wherein the expandable member is configured to attach to an elongated body (612) configured to deliver an inflation material therethrough and into the expandable member (Fig. 18, 28, and 33a-e, [0153], and [0184-185]); and wherein the expandable member is not configured as a stent, a coil, an endograft, or an endoprosthesis ([0153] where it is a balloon); and wherein the material layer is not configured as a stent, a coil, an endograft, or an endoprosthesis ( where 628  and 630 are locators/patches used to close a septum as seen in [0159] and Fig. 16-17, 656 is an adhesive coating which forms a material layer on the balloon as stated in [0162] and Fig. 18, 1116a-b are adhesive coatings that form a material layer as stated in [0172-0173] and Fig. 28-29, 1172 is a removable divider on the balloon as seen in Fig. 28-29 and [0174])).  
Claim 2: Wherein the material layer is pre-adhered to the expandable member ([0160]) using an adhesive.  
The claimed phrase “using an adhesive” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claim 3: Wherein the material layer does not completely encircle a portion of the expandable member (Fig. 16-18, 28, and 33a-e).  
Claim 7: Wherein the material layer is configured such that it does not completely encircle the expandable member (Fig. 16-18, 28, and 33a-e).  
Claim 8: Wherein the material layer is configured as a cylinder (Fig. 16-18).  
Claim 9: Further comprising an ultraviolet light sensitive adhesive (632) ([0015], [0023], [0025], [0049])  positioned on a relative outside of the material layer ([0161]), the ultraviolet light sensitive adhesive (632) configured to cure or otherwise activate from ultraviolet light so to cause the ultraviolet light sensitive adhesive to adhere the material layer to a mammalian luminal organ when the device is positioned within a lumen of the mammalian luminal organ and when the expandable member is expanded (Fig. 33a-e and [0161] where it is capable of being placed in a luminal organ) ([0015], [0023], [0025], [0049]).  
Claim 10:   Further comprising an ultraviolet light sensitive adhesive 632) ([0015], [0023], [0025], [0049])  positioned on a relative outside of the material layer ([0161]), the ultraviolet light sensitive adhesive configured to cure or otherwise activate from a first wavelength of ultraviolet light so to cause the ultraviolet light sensitive adhesive to adhere the material layer to a mammalian luminal organ when the device is positioned within a lumen of the mammalian luminal organ and when the expandable member is expanded (Fig. 33a-e and [0161] where it is capable of being placed in a luminal organ) ([0015], [0023], [0025], [0049]), and wherein the ultraviolet light sensitive adhesive is further configured to deactivate from a second wavelength of ultraviolet light so to cause the ultraviolet light sensitive adhesive to detach the material layer from the mammalian luminal organ (Fig. 33a-e and [0161] where it is capable of performing this function ([0015], [0023], [0025], [0049]).  
Claim 11: Further comprising one or more light sources (1168) ([0054]) positioned within the expandable member ([0054] and [0172]).  
Claim 12: Further comprising one or more light sources positioned upon an outer surface of the expandable member ([0057]).  
Claim 13: Further comprising a drug release portion positioned upon the material layer ([0035], [0177], [0198], claim 41-42, where it is released with the adhesive coating layer), so that when the expandable member is inflated within a lumen of a mammalian luminal organ, the drug release portion contact the mammalian luminal organ to allow drug from the drug release portion to be delivered to the mammalian luminal organ ([0035], [0177], [0198], claim 41-42).  
Claims 14 and 15: Widomski discloses all the limitations discussed above including a chemical delivery source (pump used by physician to insert adhesive disclosed in paragraph [0169]) configured to couple to the elongated body ([0169] where it goes through the lumen of the elongated body); wherein the elongated body is configured to deliver an inflation material from the chemical delivery source therethrough and into the expandable member ([0169]). 
Widomski discloses the claimed invention including using biological material for the material layer ([0052] and [0159]) however Wimoski does not specify that the material is pulmonary ligament, parietal pleura, mediastinal pleura, and visceral pleura.
Gemborys discloses a medical patch which can be made of a variety of materials including pulmonary ligament, parietal pleura, mediastinal pleura, and visceral pleura ([0031]).
  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to used a biological material such as pulmonary ligament, parietal pleura, mediastinal pleura, and visceral pleura in view of the teachings of Gemborys, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, it has been held that a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Claim(s) 1, 3, 7-9, 11-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (WO2015/175662) in view of Gemborys (2016/0175494).
Walsh discloses the following claimed limitations: 
Claim 1: A device, comprising: an expandable member (21) (Fig. 2 and Page 7 lines 10-15); and a material layer (22) (Fig. 2 and 5 and page 7 Lines 15-20) coupled to the expandable member (Fig. 24 and [0056]); wherein the expandable member is configured to attach to an elongated body (23, 24, 25) configured to deliver an inflation material therethrough and into the expandable member (Fig. 1-2 and 16-20 and Page 11 Lines 17-20); and wherein the expandable member is not configured as a stent, a coil, an endograft, or an endoprosthesis (Page 7 Line 12 where it is a balloon); and wherein the material layer is not configured as a stent, a coil, an endograft, or an endoprosthesis (Page 7 Line 14 where it is a patch).  
Claim 3: Wherein the material layer does not completely encircle a portion of the expandable member (Fig. 2, 5, and 7).  
Claim 7: Wherein the material layer is configured such that it does not completely encircle the expandable member (Fig. 2, 5, and 7).  
Claim 8: Wherein the material layer is configured as a cylinder (Fig. 45).  
Claim 9: Further comprising an ultraviolet light sensitive adhesive (46) (Page 2 Lines 1-6 and 12-25 and Page 9 Lines 1-24)  positioned on a relative outside of the material layer (Page 7 Lines 12-30 and Page 9 Lines 1-24), the ultraviolet light sensitive adhesive configured to cure or otherwise activate from ultraviolet light so to cause the ultraviolet light sensitive adhesive to adhere the material layer to a mammalian luminal organ when the device is positioned within a lumen of the mammalian luminal organ and when the expandable member is expanded Page 7 Lines 12-30 and Page 9 Lines 1-24).  
Claim 11: Further comprising one or more light sources (29) (Page 17 Lines 15-22) positioned within the expandable member (Fig. 12).  
Claim 12: Further comprising one or more light sources (29) (Page 17 Lines 15-22) positioned upon an outer surface of the expandable member (Fig. 8).  
Claim 13: Further comprising a drug release portion positioned upon the material layer (Page 9 Lines 24-34 and Page 13 Lines 5-15), so that when the expandable member is inflated within a lumen of a mammalian luminal organ, the drug release portion contact the mammalian luminal organ to allow drug from the drug release portion to be delivered to the mammalian luminal organ (Page 9 Lines 24-34 and Page 13 Lines 5-15).  
Claims 14 and 15: Walsh discloses all the limitations discussed above including a chemical delivery source (31, 32) configured to couple to the elongated body (Fig. 3); wherein the elongated body is configured to deliver an inflation material from the chemical delivery source therethrough and into the expandable member (Fig. 3 and Page 7 Lines 20-23). 
Claim 16: Walsh discloses all the limitations discussed above including a method, comprising the steps of: introducing a device into a lumen of a mammalian luminal organ at or near an aneurysm (Page 20 Lines 17-30); and inflating the expandable member so that the material layer contacts the mammalian luminal organ and adheres to the mammalian luminal organ at or near the aneurysm (Fig. 14-30, Page 10 Line 25-Page 11 Line 30 and Page 20 Lines 17-30).  
Claim 17: Further comprising the step of: deflating the expandable member so to cause the expandable member to detach from the material layer (Page 12 Lines 5-17).  
Claim 18: Wherein the material layer has an adhesive (46) positioned thereon (Page 7 Lines 12-30 and Page 9 Lines 1-24), and wherein the step of inflating is performed to cause the adhesive of the material layer to contact the mammalian luminal organ and to cause the material layer to adhere to the mammalian luminal organ (Page 11 Lines 17-28).  
Claim 20: Wherein the step of inflating is performed to cause the material layer to adhere to the mammalian luminal organ and to completely cover the aneurysm (Page 11 Lines 17-28 and Page 20 Lines 17-30).  
Walsh discloses the claimed invention however Walsh does not specify that the material is pulmonary ligament, parietal pleura, mediastinal pleura, and visceral pleura.
Gemborys discloses a medical patch which can be made of a variety of materials including pulmonary ligament, parietal pleura, mediastinal pleura, and visceral pleura ([0031]).
  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to used a biological material such as pulmonary ligament, parietal pleura, mediastinal pleura, and visceral pleura in view of the teachings of Gemborys, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, it has been held that a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (WO2015/175662) in view of Gemborys (2016/0175494) and further in view of Bacino et al. (2013/0226131).
Walsh discloses all the limitations discussed above including that the material layer is attached to the expandable member however, Walsh does not specify that the attachment mechanism is an adhesive nor the step of: introducing a chemical into the expandable member to cause an adhesive applied to the expandable member to weaken to allow the expandable member to disengage from the material layer.  
Bacino discloses a balloon catheter with a stent (the material layer) attached to the balloon by using an adhesive with the step of: introducing a chemical into the expandable member to cause an adhesive applied to the expandable member to weaken to allow the expandable member to disengage from the material layer ([0100]). 
It would have been obvious to one of ordinary skill in the art to modify the attachment and detachment mechanism of Walsh to have an adhesive, as taught by Bacino, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Response to Arguments
Applicant’s arguments filed 3/21/22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited art all disclose an expandable member with a material layer attached to it, which appears to teach alone or in combination the claimed limitations. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771